Case 1:17-cv-00275-LPS Document 517 Filed 08/13/20 Page 1 of 19 PagelD #: 28513

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

PACIFIC BIOSCIENCES OF
CALIFORNIA, INC.,

Plaintiff,

Vv. : C.A. No, 17-275-LPS-CJB
C.A. No. 17-1353-LPS-CJB
OXFORD NANOPORE TECHNOLOGIES, INC.
and OXFORD NANOPORE TECHNOLOGIES,
LTD.,

Defendants.

 

MEMORANDUM ORDER

Having presided over trial in this matter between March 9 and March 18, 2020, having
heard extensive oral argument on July 28, 2020, and having provided the parties with a bench
ruling on July 30, 2020,

IT iS HEREBY ORDERED that:

1. Pacific Biosciences of California, Inc.’s (“PacBio” or “Plaintiff’) motions for
judgment as a matter of law or for a new trial (C.A. No. 17-275 D.I. 495; C.A. No. 17-1353 D.I.
526) are DENIED.

2. Oxford Nanopore Technologies, Inc. and Oxford Nanopore Technologies, Ltd.’s
(together “Oxford” or “ONT” or “Defendants”) motions for judgment as a matter of law or a new
trial (C.A. No. 17-275 D.L 497; C.A. No. 17-1353 D.L 528) are DENIED.

The Court’s rulings are for the reasons given on July 30, including as follows:

I have carefully reviewed, of course, everything that

occurred at trial, your detailed briefing, the full record, [and] the
arguments that were made earlier this week ....

 
Case 1:17-cv-00275-LPS Document 517 Filed 08/13/20 Page 2 of 19 PagelD #: 28514

First, we have, of course, the plaintiff PacBio’s motion for
judgment as a matter of law that . . . three of the patents are not
invalid or alternatively for a new trial.

First, just a bit on the legal standard. “To prevail on a
motion for judgment as a matter of law after losing a jury trial,”
which is the case here with respect to the issues on which PacBio
has moved, “a party must show that the jury’s findings, presumed
or express, are not supported by substantial evidence or if they
were, that the logical conclusion implied by the jury’s verdict
cannot in law be supported by those findings.”[']... Further, the
Court must give the “verdict winner . . . the benefit of all logical
inferences that could be drawn from the evidence presented,
resolve all conflicts in the evidence in [the verdict winner’s] favor
and[,] in general[,] view the record in [the] light most favorable to
[the verdict winner].”["]

So let me turn to the issues raised by PacBio. First,
[PacBio] seek[s| judgment as a matter of law . . . that the 400 and
°323 patents are not invalid and that ONT is liable for infringement
or alternatively for a new trial. This is... directed to enablement.
Enablement is a question of law based on underlying factual
findings. We know that from, among other cases, the Enzo Life
Sciences case of the Federal Circuit in 2019.[7]

Hete, there were material factual disputes, and I must
presume that they were resolved by the jury at trial in favor of
ONT. When taking the jury’s implicit findings and adding them to
the uncontested evidence related to enablement, there is substantial
evidence to support the jury’s verdict of lack of enablement of the
asserted claims of the °400 and *323 patents.

The premises of PacBio’s motion are not persuasive in the
post-trial context in which the motion arises. For instance, PacBio
emphasiz[es] that ONT expert Dr. Goldman’s testimony on
enablement was conclusory and improperly assumed that a recipe
was required to satisfy the enablement requirement.

 

1 Pannu v. Jolab Corp., 155 F.3d 1344, 1348 (Fed. Cir. 1998).
2 Williamson v. Consolidated Rail Corp., 926 F.2d 1344, 1348 Gd Cir. 1991).

3 Enzo Life Sciences, Inc. vy. Roche Molecular Systems, Inc., 928 F.3d 1340, 1345 (Fed. Cir.
2019).

 
Case 1:17-cv-00275-LPS Document 517 Filed 08/13/20 Page 3 of 19 PagelD #: 28515

PacBio further notes that on cross-examination, Dr.
Goldman seem[ed] not [to] know the Wands[*] [flactors and even
admitted that a person of skill in the art or a POSA could perform
the method of claim | of the °400 patent.

PacBio might be correct that Dr. Goldman’s testimony by
itself would not be the necessary substantial evidence to support
the jury’s finding of lack of enablement of the asserted claims in
the °400 and °323 patent.

But more important than that is that ONT is correct that the
evidentiary record as a whole, taken in the light most favorable to
ONT as the verdict winner on these issues, does contain substantial
evidence to support the verdict.

The Court must, in evaluating this motion, consider the
entire evidentiary record before the jury, not just the portions of the
record that PacBio highlights. The jury was instructed to consider
ali the evidence.... [S]pecifically on enablement [the jury] was
not even told that it needed expert testimony and was not told even
with respect to the Wands [flactors that it must find ail of the
Wands [flactors. It was instead instructed that these, the Wands
[flactors, were factors you may consider in determining whether
making the invention would require undue experimentation. . ..

There is much evidence that the jury could have credited
beyond just what the plaintiff pointed to to constitute substantial
evidence to support the nonenablement finding. Among the
evidence that the jury could have credited is what is well and
accurately summarized in defendants’ slides that were submitted in
connection with the proceeding the other day. For instance, at
slides 25 and 26, 28 through 36, and 42 through 56, all
summarizing evidence presented to the jury which the jury could
have credited.

.... For example, ONT accurately and fairly summarizes
in slide 26 and also in its briefing at page 10 how much of the
evidence on several of the Wands [flactors was uncontested.

For example, with respect to Factor 3, the presence or
absence of working examples. Factor 4, the nature of the
invention. Factor 6, the relative skill of those in the art. And
Factor 8, the breadth of the claims.

 

4 Inre Wands, 858 F.2d 731 (Fed. Cir. 1988).

 

 
Case 1:17-cv-00275-LPS Document 517 Filed 08/13/20 Page 4 of 19 PagelD #: 28516

.... Dr. Goldman. . . did opine that a person of ordinary
skill in the art could not perform claim 1 of, for example, the *400
patent.

The jury heard Dr. Goldman’s direct and redirect
examination as well as his cross-examination, and the jury was free
to credit whatever opinions he expressed, including the opinion of
nonenablement{,] which he did express in front of the jury as part
of his examination.

As I go through the rest of this motion, I will recite
additional evidence specifically that the jury could have credited to
find substantial evidence to support the verdict, the clear and
convincing finding of lack of enablement of the claims of the ’400
and the °323 patent.

Fundamentally, the jury was free, in light of the totality of
the evidence, to credit Dr. Goldman’s opinions that the patents I'm
now discussing were invalid due to lack of enablement. The jury
certainly was free to credit PacBio’s contrary evidence, The jury
could have found that defendants’ experts lacked credibility, but
the jury’s implicit findings were to credit defendants’ expert[s],
and on a JMOL motion like this, “the Court may not weigh the
evidence, determine the credibility of witnesses or substitute its
version of the facts for the jury’s version.” [°]

.... There is no requirement -- contrary to the suggestion
of PacBio, . . . that the expert himself harmonize what PacBio
contends is contradictory testimony even if, according to one side,
that expert makes an admission against the interest of the party that
he is testifying for.

So the fact that one might view the record as one in which
Dr. Goldman made an admission that goes against ONT’s case,
and Dr. Goldman himself did not harmonize that admission or
[the] apparent conflict with other testimony he gave, . . . does not,
in my view [--] and I have not seen any authority to the contrary
and certainly don’t believe PacBio cited any [--] that does not in
my view equate to a basis for granting the relief that plaintiff is
seeking here.

ONT, as a litigant, was free to try to harmonize all the
evidence that the jury heard and try to persuade the jury to credit

 

5 Fowler v. UPMC Shadyside, 578 F.3d 203, 213 n.8 (3d Cir. 2009),
4

 

 
Case 1:17-cv-00275-LPS Document 517 Filed 08/13/20 Page 5 of 19 PagelD #: 28517

the evidence ONT wanted the jury to credit. And implicitly, ONT
was successful in this endeavor.

There is also no requirement that every theory on which the
jury may have found, for instance, lack of enablement, had been
articulated in detail by the expert witnesses themselves.

Again, I don’t read the authority cited by PacBio as
imposing such a requirement in a jury trial. PacBio relies on the
Third Circuit’s decision in... Roebuck vs. Drexel University, [852
F.2d 715, 736-37 (3d Cir. 1988),| but I think that case is
distinguishable from the situation here. The Third Circuit there
recognized the extraordinary number of inferences that the jury
must have drawn in order to reach the verdict that it did and noted
that a number of arguments upon which the [District] Court there
relied on to uphold the verdict... do not appear to have been made
by the litigant at trial. Here, by contrast, the jury could have
reasonably reached a verdict of nonenablement from the expert
evidence, the other evidence, and the theory of nonenablement that
ONT explicitly offered at trial.

The theories of nonenablement that ONT presses in
imposing PacBio’s motion are all consistent with the theories of
nonenablement pressed at trial. The jury heard evidence, for
example, that, when viewed in the light most favorable to ONT,
suggested that at the time these patents were filed, nanopore
sequencing was a nascent technology, that substantial challenges
remained to developing this technology, that PacBio did not
perform nanopore sequencing, and that PacBio filed patents to
block competition, all of which could have led the jury to
reasonably infer that these patents were not intended to teach about
nanopore sequencing and|[,] in the context of all of the evidence,
therefore, were not enabling. Other evidence of nonenablement
included Dr. Dessimoz’s and Dr. Akeson’s testimony that the ’400
and ’323 patent specification provide no guidance for determining
“N,” which is a prerequisite for using the claimed invention. From
this, the jury could reasonably have concluded that undue
experimentation was required to practice the asserted claims of the
"400 and °323 patents.°

 

6 See ALZA Corp. v. Andrx Pharm., LLC, 603 F.3d 935, 941 (Fed. Cir. 2010) (“[W]hen there is
no disclosure of any specific starting material or of any of the condition[s] under which a process
can be carried out, undue experimentation is required.”) (internal quotation marks omitted).

5

 

 

 
Case 1:17-cv-00275-LPS Document 517 Filed 08/13/20 Page 6 of 19 PagelD #: 28518

Other evidence of nonenablement included Dr. Dessimoz
and Dr. Fair’s testimony that a person of [ordinary] skill in the art
would not know how to determine a template nucleic acid
sequence with thé claimed methods because the patents provided
no guidance for remedying signal degeneracy which, according
even to PacBio’s Chief Technology Officer, Dr. Tumer, was a key
problem in nanopore sequencing that the patent sought to address.

PacBio contends that it presented sufficient evidence from
which a jury could have found that the °400 and °323 patents
allowed a person of skill in the art to determine the value of “N.”
But even if that is true [--] and I would note that PacBio’s
argument here seems to be based on parts of the specification that
were not referenced during trial [--] . . . the issue on this motion is
whether substantial evidence that the jury was free to credit was
presented to support the actual verdict that the jury returned, which
was findings of nonenablement and, here, that in fact happened and
was presented.

PacBio analogizes the present situation to summary
judgment cases where courts hold that summary judgment will not
be denied just because a witness who said one thing in a deposition
put in an affidavit . . . contradicting that earlier deposition
testimony.

That analogy, in my view, fails here. For instance, unlike
in... Daubert [v. NRA Group, 861 F.3d 382, 391-92 (3d Cir.
2017),]... where the Third Circuit applied the sham affidavit
doctrine, here, ONT did not offer an affidavit that contradicted Dr.
Goldman’s earlier deposition testimony without a satisfactory or
plausible explanation. ... Here, instead, Dr. Goldman offered
what the plaintiff characterizes as contradictory testimony during
trial in front of the jury. The jury saw all of the testimony from Dr.
Goldman, and the jury was free to credit whichever portions of that
testimony it choose to credit. And implicitly, it chose to credit the
portions of that testimony that it found to be consistent with the
overall record and supporting a verdict of nonenablement.

Unlike another case relied on by PacBio, Parker Vision {v.
Qualcomm, Inc., 627 Fed. App’x 921, 924 (Fed. Cir. 2015)], . ..
ONT did not rest its case on Dr. Goldman’s unexplained self
contradictory testimony. Rather, ONT presented substantial
evidence including all of the testimony that I have referenced here
today....

 

 
Case 1:17-cv-00275-LPS Document 517 Filed 08/13/20 Page 7 of 19 PagelD #: 28519

PacBio is correct that enablement does not require a patent
to contain a recipe or step-by-step recitation of how to perform the
claimed invention but those points do not alter the outcome on this
motion. The Court’s instructions properly conveyed the law of
enablement to the jury, including the important consideration of
whether undue experimentation would have been required by a
POSA.

ONT and its witnesses did not apply a legally improper
standard for enablement. Even if they had, and they didn’t, the
jury was instructed to follow the legal standard that I gave them,
and they are presumed to have done just that.

The Court is not called upon, despite the parties’ rhetoric,
to decide whether the enablement case was thin, as PacBio
repeatedly asserts, or instead based on a.mountain of evidence, as
ONT insists. The issue for me is simply whether, taking the
totality of the evidence in the light most favorable to ONT as the
verdict winner on these issues, there is or is not substantial
evidence to support a finding by clear and convincing evidence of
lack of enablement.

Applying that standard, I conclude that, yes, there is
substantial evidence to support the verdict. Therefore, I will deny
this portion of PacBio’s motion.

Finally, on this part of the motion, because substantial
evidence supports the jury’s conclusion that the ’400 and °323
patents are not enabled, there is no basis here for granting a new
trial on these issues.

Turning at slightly less length to the motion [by] PacBio for
judgment as a matter of law that claims 2 and 12 of the °056 patent
are not invalid for lack of enablement and that ONT is liable for
infringement, again, all parts of the motions are denied. This part
is denied.

Many of the arguments that PacBio makes in connection
with the nonenablement verdict for the ’056 patent . . . were also
made for the °400 and °323 patents. Therefore, I have already
addressed many of PacBio’s arguments in that context. I will not
repeat myself. I incorporate what I had already said to this point
about the enablement verdict. And to the extent PacBio has made
the same arguments directed to the °056, my view of those
arguments [is] the same as I just expressed with respect to the °400
and °323 patents.

 
Case 1:17-cv-00275-LPS Document 517 Filed 08/13/20 Page 8 of 19 PagelD #: 28520

PacBio’s motion as directed to the ’056 patent is focused
on the testimony of Dr. Ha, who, according to PacBio, ...
admitted that a POSA would know how to perform Step 1(e) of the
°056 patent and didn’t consider the relevant Akeson I reference and
didn’t address the undue experimentation factors. Those are the
arguments PacBio principally makes with respect to the ’056
patent.

The Court is not persuaded by these arguments. Instead,
the Court agrees with ONT that the jury could have reasonably
interpreted Dr. Ha’s testimony as not relating to the practice of
Step 1(e) in the nanopore system of the asserted claim but instead
[]by itself, that is, Step 1(e) in a vacuum. []

This may not have been the most reasonable interpretation
of Dr. Ha’s testimony, but it is not an unreasonable interpretation.
And the Court is obligated under the law to credit any reasonable
inference the jury may have drawn in ONT’s favor, including this
one.

The jury .. . was not required to view Dr. Ha’s testimony
as the square admission that PacBio characterizes it as being.

Additionally, the issue for the Court is whether the record
as a whole, and not just Dr. Ha, contains substantial evidence to
support the jury’s verdict of nonenablement with respect to the
claims of the 056 patent. And in my view, it does. As ONT
shows, both parties’ witnesses offered testimony that[,] when
viewed in a light most favorable to ONT[,] could have led a
reasonable jury to conclude that obtaining an enzyme that performs
two kinetic steps required undue experimentation due to [the]
ample time and resources needed to do so and the lack of guidance
from the specification.

For that, I would refer you to, among other things, the
evidence cited at D.J. 499 at pages 6 to 9.

Because substantial evidence supports the jury’s conclusion
that the asserted claims of the ’056 patent are not enabled, there is
no basis to grant a new trial on this issue. That portion of the
motion is denied.

That takes me next to the request by PacBio[:] for a new
trial on all claims due to ONT’s prejudicial COVID-related
comments. This portion of the motion is denied.

 
Case 1:17-cv-00275-LPS Document 517 Filed 08/13/20 Page 9 of 19 PagelD #: 28521

PacBio hafs] failed to show that ONT’s statements during
opening or at any other time during trial were so prejudicial as to
affect the fairness of the trial and thereby cause manifest injustice.
That’s the standard applicable here.[’]....

There has been no finding of a MIL or motion in imine
violation after opening statement, including no finding of a MIL
violation during closing argument. Nor does PacBio show in its
post-trial briefing or did it show in its argument the other day that
there were MIL violations after the opening statement.

Further, PacBio provides no persuasive reason to conclude
that ONT’s statements probably influenced the jury’s verdict,
which is another part of PacBio’s burden on this portion ofits
motion. For that, you can find the applicable legal standard in the
Third Circuit’s 1992 decision in Fineman|[v. Armstrong World
Industries, Inc., 980 F.2d 171, 206-07 (3d Cir. 1992) and] 1995
decision in Blanche Road [Corp. v. Bensalem Twp., 57 ¥.3d 253,
264 (3d Cir. 1995),].... PacBio points to the jury’s findings on
lack of enablement of the asserted claims of the ’400, °323 and
’056 patents as support for why it should get a new trial based on
COVID-related comments of the defendant, arguing that those
verdicts cannot be squared with what PacBio characterizes as
ONT’s expert expending only two sentences on the subject and not
being able to identify any supporting evidence. ...

But as I have already explained, there was much other
substantial evidence that supported the nonenablement verdict. So
that argument is not meritorious.

PacBio implies that the jury was improperly persuaded to
try to preserve ONT’s role in the fight against COVID-19, but that
contention is undermined by the facts that the jury found that ONT
infringed PacBio’s patent and the jury even found that one asserted
patent, the °929 patent, survived ONT’s enablement challenge.

The point being, of course, that the verdict was not a
complete unadulterated victory for ONT. On three of the four
patents-in-suit, the verdict was split. The verdict simply gives no
indication that the jury was inflamed by passion nor influenced by
defendants’ MIL violation.

While patent lawyers understand that the end result of the .
.. verdict returned by the jury ... is essentially a win for ONT

 

7 See, e.g., Isco Int'l, Inc. v. Conductus, Inc., 279 F. Supp.2d 489, 510 (D, Del. 2003).
9

 
Case 1:17-cv-00275-LPS Document 517 Filed 08/13/20 Page 10 of 19 PagelID #: 28522

because no relief can be provided to PacBio based on this verdict .
. itis not the kind of verdict sheet one would expect, not the kind
of verdict one would expect from a jury that was inflamed by
passion, distracted from the evidence, worried about, in a way that
it should not have been, about the impact of its verdict or acting in
an improper results-oriented fashion.

The Court believes that had those things happened and
impacted this jury, we would have seen a verdict that was wholly
or at least almost wholly for ONT[,] not the split decision that this
jury returned.

As further support for my conclusion to deny this portion of
the motion, I think it is helpful to go back and recall the timing of
this trial. It was an extraordinary time and ultimately recalling that
context further illustrates in my view [as to] how PacBio has failed
to meet its burden.

Jury selection and evidence began on Monday, March 9th.
The Court, the parties, and the jurors did not mention any
coronavirus concems on that day, and trial began seemingly
smoothly,

In opening statements on March 9th, plaintiff, PacBio, was
the first party to mention coronavirus. In opening statements --
and this is from the [trial] transcript at pages 120 and 121 --
counsel for PacBio said: “We all know in these times, the Center
for Disease Control is a particularly important institution. Now,
you don’t test for coronavirus, which was all on I think
everybody’s mind, you know, with this [PacBio] sequencer...
But it helps you understand the depths of what it is and what it is
like so you can research for it. Maybe help develop a vaccine.”

PacBio made the first mention of coronavirus at this trial
and evidently did it and told us they did it because [they] knew that
ONT would be itself referencing coronavirus in its opening
statement. The parties had been required to exchange their
PowerPoint presentations in advance of the opening statement and
through that process obtained insight into what one another was
going to say in opening statement.

But with that knowledge, I think it is notable PacBio,
knowing of ONT’s plans for the opening statement, did not object

10

 
Case 1:17-cv-00275-LPS Document 517 Filed 08/13/20 Page 11 of 19 PagelD #: 28523

to this portion of ONT’s plans, did not ask me to prevent what it
knew was coming as a reference to coronavirus.

Instead, to all appearances, PacBio was content to have this
issue play out in front of the jury with both parties making their
intended reference to coronavirus, even though no discovery had
been taken on either party’s effort in connection with coronavirus
or COVID-19.

And Ill note parenthetically I did not know, during
opening statement, that coronavirus had not been a subject of
discovery. I assumed that [--] because I don’t think I had heard of
coronavirus during fact discovery in this case [--] but I did not
know whether it had been a subject of discovery, and both parties
referenced coronavirus in opening; and I had no basis to think at
that point, in real-time, that either side was unhappy about those
references.

Now, in [its] opening, ONT did say more about coronavirus
than PacBio did. For instance, ONT said, “Oxford Nanopore did
all the work to make nanopore sequencing a reality, to make a
product that is changing lives as we speak. Whether it is helping
people fighting the coronavirus outbreak, characterizing cancer,
keeping food safer... the CDC .. . used nanopore sequencing to
understand the first cases of coronavirus in the U.S.... Only
Oxford sequencers like this could be rapidly assembled and
distributed to China and the many labs sequencing samples around
the country, and now these minIONs are in the hands of scientists
and public health officials in China who are on the ground in real-
time, monitoring the spread of the virus and working desperately to
control it.” And he [i.e., counsel for Oxford] went on from there.

And PacBio did object during ONT’s opening, and the
parties had a discussion at sidebar at which I told Mr. Hash [i.e.,
counsel for Oxford] he was certainly walking a fine line. And I
said at some point, I may have to tell the jury that they are to
ignore any suggestions about what may happen after this case
because they are not to do that. And Mr. Hash said he understood.

That evening, after a press report emphasized that ONT had
characterized this trial about being whether its technology that was
being used to fight coronavirus might have patent infringement
liability issues, ... PacBio submitted a request for curative
instruction[s]. And the next morning, I heard extensive argument
from the parties, and it’s true that in the context of that argument,
PacBio’s attorney did state the bell cannot be unrung.

11

 
Case 1:17-cv-00275-LPS Document 517 Filed 08/13/20 Page 12 of 19 PagelD #: 28524

But in my view, this is far from an assertion that whatever
damage that was done to PacBio could not be cured. At no point,
not at that point or at any later point during trial did PacBio say or,
in my view, even suggest that the damage that had occurred could
not be cured. The only relief PacBio sought was the curative
instructions that morning; and I gave them exactly as PacBio asked
and exactly at the time that PacBio asked me to do it.[*]

I believed at that time, and still do, that those curative
instructions fully cured the unfair prejudice to PacBio from the
violation of the MIL order from defendants’ opening statement.

Thereafter, the parties complied with the Court’s Order that
they confer with one another, and provide notice to the Court
before any further reference would be made to coronavirus in front
of the jury. .

Now, by the third day of trial, Wednesday, March 11th, that
night, President Trump gave an address to the nation on the
coronavirus pandemic; and at roughly the same time, the National
Basketbali Association announced it was suspending its season
effective immediately.

Based on those developments, I had a discussion with
counsel! the next morning, March 12th, and I said the following:
“What you know, of course, is the President gave his address last
night about the pandemic of the coronavirus. ... So far, no jurors
have raised any concerns with any of us at this point. Tam
concerned that if the jury does raise a concern about whether they
can comfortably spend the next five days with us, and I will not be
able to tell them that they’re required to stay here, particularly if
school is closed, which has not happened yet, . . . at least at the
public school level yet. So I thought we should talk about this,
because I don’t want to heighten anybody’s concern, least of all the
jury’s, but I am concerned about if the jury does start to have
concerns how we’re all going to deal with that.”

 

8 (See Tr. at 303) (“In opening statement, ONT argued that this isn’t the first time that PacBio

has tried to use its patents to exclude nanopore sequencing. However, if you find ONT liable for
patent infringement, you are not ~ you are only being asked to award monetary compensation to
PacBio. You are not being asked to exclude any ONT product from the market or to stop any
research work being performed on ONT products.”)

12

 
Case 1:17-cv-00275-LPS Document 517 Filed 08/13/20 Page 13 of 19 PagelD #: 28525

And we had a discussion, and neither party asked for any
relief. We continued with trial as the jury showed up that day and
continued to show up every other day of trial.

Over the course of the trial, the Governor of Delaware
issued three emergency orders which provided, among other
things, public gathering of 50 or more people [were] canceled. No
indoor or outdoor seating for restaurants or bars. Various
entertainment facilities were to cease operation.

[A]ll of [that] further elucidates I think that either party
could have moved for a mistrial or for a suspension of trial or some
other relief, but no party did.

The jury dutifully continued to fulfill its obligations,
showing up and not expressing any doubts or concern on Friday,
March 13th, Monday, March 16th, and Tuesday, March 17th.
Closing arguments were completed around noon on March 17th
and included both parties thanking the jury for its extraordinary
service, which was a well deserved comment.

There were several questions from the jury over the course
of that afternoon. And, with counsel’s assistance, we responded to
those juror notes. And then with the parties’ consent, at around
4:45, | sent a note to the jury effectively asking whether they
wanted to stay and deliberate longer or come back the next day.

And they wrote back: “Thank you, Judge. We do not feel
we will be able to reach a verdict even staying late tonight. We
will conclude at 5:00 p.m. and reconvene tomorrow.” Counsel
expressed some surprise at this response, that the jury was still
deliberating and expressing an interest in returning to the court for
another day of deliberation[s], but again there was no objection
from any party to allowing the jury to continue to do as it
requested.

So the jury was permitted to, and dutifully came back the
next morning, the morning of Wednesday, March 18th. They
picked up deliberations around 9:00 o’clock and deliberated for
approximately two more hours until around 11:00 a.m. [when they]
notified the Court that they had reached a verdict.

13

 

 
Case 1:17-cv-00275-LPS Document 517 Filed 08/13/20 Page 14 of 19 PagelD #: 28526

I advised the parties of this fact and provided one final
opportunity for the parties to indicate if there was any reason I
should not take the verdict, and they expressed none.

We took the verdict. It was what you all know it was. We
all thanked the jury then for their extraordinary service and let
them go.

I took the time to highlight this chronology because again it
demonstrates to me this jury, there is just no indication . . . that this
jury was inflamed, that it was not careful, that it was not deliberate,
that it did not follow my instructions, that it did not [act]
impassionately . .. and carefully review[] the evidence. There is
no indication of any sort that the jury did anything other than what
it was supposed to do, notwithstanding the violations of my MIL
order at the start of the trial and notwithstanding the worsening
situation in the world, including in Delaware, that evolved over the
course of our trial.

Under these circumstances, PacBio has not persuaded the
Court that it should take the extraordinary step of wiping out a
verdict that even PacBio, to all appearances, was absolutely
content to take -- content to take, that is, until after PacBio learned
of what the verdict was and learned that it had not achieved the
outcome it had hoped for with the jury.

In sum, the Court agrees with ONT [that] “there is no basis
to conclude that the jury’s verdict was premised on the possible
consequences of this litigation as opposed to the wealth of
evidence on each substantive issue, including enablement.” That’s
a quote from an ONT brief, D.I. 499 at 16 to 17.{]

That is a lot said about the plaintiffs motion. Let me now
turn to the defendants’ motion. ONT’s motion for judgment as a
matter of law or a new trial [is,] as I have said, denied.

First, the defendant seeks judgment as a matter of law of
noninfringement of the 400 and ’323 and ’056 patent. Essentially,
ONT offers four reasons for the relief it seeks but none of them
warrant[s] the relief sought.

First, ONT argues that no evidence shows that RNA
sequencing kit infringed the 056 patent.

In relation to this argument, PacBio agrees that it offered
no expert testimony that RNA sequencing kit{s] infringed the °056

14

 
Case 1:17-cv-00275-LPS Document 517 Filed 08/13/20 Page 15 of 19 PagelD #: 28527

patent. And it is true that the jury was instructed that PacBio
asserted that the RNA sequencing kit infringed the ’056 patent...
. [B]ut all of this is irrelevant to the motion because[,] as PacBio
argued, the jury’s general infringement verdict for the ’056 patent
is supported by the substantial evidence establishing that...
defendants’ products .. . infringe when used in its [DJNA kit.

This is sufficient in my view to sustain the jury verdict of
infringement with respect to the ’056 patent. It’s consistent with
the legal principles in the i4i decision, Federal Circuit (2010), 598
F.3d at page 849.[7]

Second, ONT argues that no evidence shows that
sequencing systems using flip-flop infringe the ’400 and °323
patent[s]. ONT argues there is no evidence that the flip-flop
systems perform the comparing step of the °400 and °323 claims.

Taking the evidence in a light most favorable to PacBio as
the verdict winner here, I disagree with ONT. [Viewed] in a light
most favorable to PacBio, Dr. Dessimoz’s testimony that flip-flop
uses the same training data set as the older software that performs
the comparing step could have persuaded a reasonable jury to find
that flip-flop also performs this step.

[This] conclusion . . . could have been found to be further
supported by a reasonable jury [based on] ONT expert Dr.
Goldman’s testimony that flip-flop is used as an RNN, that is, a
Recurrent Neural Network.

The third argument ONT makes is that there was no
evidence showing that the ’056 patent step of selecting reaction
conditions has ever been performed in the United States. This is
based on the... clause... in claim 1 of the ’056 patent, which
provides “whereby the reaction conditions are selected.”

ONT insists that this phrase requires the accused infringer
to select the reaction condition. And ONT further insists that the
trial evidence shows the reaction conditions were selected in the
United Kingdom, not the United States.

PacBio responds that the reaction conditions define the
environment in which the accused infringer must act, not a step
that needs to be performed, making it immaterial whether the
selection is performed in the United States or elsewhere.

 

9 i4i Ltd. P’ship v. Microsoft Corp., 598 F.3d 831, 849 (Fed. Cir, 2010).
15

 

 
Case 1:17-cv-00275-LPS Document 517 Filed 08/13/20 Page 16 of 19 PagelD #: 28528

The Court agrees with PacBio. I am not persuaded that a
person of skill in the art would read the cited “whereby” clause as
imposing a claim limitation. In any event, the evidence presented
at trial viewed in the light most favorable to PacBio provides
substantial evidence that could lead a reasonable jury to find that
users in the United States have selected reaction conditionjs].

For instance, Dr. Dessimoz testified that users of the
accused product set parameters such as voltage and run time when
they select a kit to operate the product[.... Even ONT] witness[,]
Spike Willcocks[,] testified that users “wouldn’t always use the
same things that we would explain to them to use.”

Giving PacBio the benefit of all logical inferences that
could be drawn from the evidence presented, which I’m required to
do at this stage, .. . this evidence could support the jury’s implicit
finding.

Fourth, ONT argues that no evidence shows that the “N”
limitation was met for any alleged infringing activity for the °400
and *323 patent[s].

In this regard, ONT insists that PacBio violated the Court’s
claim construction, that “N” includes all bases that affect the
current measurement, by arguing that only bases dominating the
current measurement are relevant to the value of “N.” The Court
finds no improper inconsistency between PacBio’s evidence and
argument on the one hand and the binding claim construction on
the other.

[Viewing the] evidence in a light most favorable to PacBio
could have led the jury to reasonably find that not every nucleoside
that can affect the current actually does affect the current[, that]
one can determine how many nucleotides affect the current by
examining how many combinations of nucleotides the software
uses[, and] up to five nucleotides affect the current measurements
in ONT’s product that use the R9 pores and up to nine nucleotides
affect the current measurement in ONT’s products that use the R10
pores,

The jury could have found all of that in favor of PacBio.
So in the end, there is substantial evidence to support the jury’s
verdict of infringement and these aspects of ONT’s motion are
denied.

16

 
Case 1:17-cv-00275-LPS Document 517 Filed 08/13/20 Page 17 of 19 PagelD #: 28529

ONT next moves to vacate the infringement judgment and
for a conditional order of a new trial on infringement of the *400,
°323, and °[0]56 patent[s].

ONT argues for a new trial on the grounds that the verdict
form concealfed] the jury’s decision on specific products within a
generic infringement determination and thereby made it impossible
to know whether the jury’s infringement verdict was based on
PacBio’s defective claims about these products, for which Oxford
is entitled to judgment as a matter of law.

As L have already discussed, however, in fact, substantial
evidence supports the jury’s verdict on infringement of the °400,
*323 and ’056 patents.

Also, the cases cited by ONT as explained by PacBio
simply reinforced that a court may reverse a general verdict where
it is impossible to tell whether the jury rests its conclusion on a
legally inadequate ground, but here it is not impossible to do so for
reasons I have already explained. So this aspect of ONT’s motion
is denied.

Finally, at last, I come to the last basis for relief from ONT,
seeking judgment as a matter of law that all asserted claims of the
°056 patent are indefinite.

Specifically, ONT argues that the Court should find that
claims 2 and 12 of the ’056 patent are indefinite because
indefiniteness is a question of law for the Court to decide, and the
jury already found that claim 1 of the 056 patent[,] from which
claims 2 and 12 depend[,] is indefinite.

First, ONT insists that the Supreme Court’s decision in
Teva vs. Sandoz[, 574 U.S. 318 (2015),] made indefiniteness an
issue exclusively for the court to decide. I disagree. I continue to
believe that I have discretion to put . . . indefiniteness before the
jury where[,] as here, there are subsidiary fact disputes that inform
the indefiniteness decision as a matter of law. ONT has cited no
contrary Federal Circuit case.

In fact, instead, the Federal Circuit [has] made clear that
indefiniteness is amenable to resolution by the jury where the
issues are factual in nature.['"] So I think it was appropriate to put

 

10 See, e.g., Bombardier Recreational Prods. Inc. v. Arctic Cat Inc., 785 Fed, App’x 858, 867
(Fed. Cir. 2019).

17

 
Case 1:17-cv-00275-LPS Document 517 Filed 08/13/20 Page 18 of 19 PagelD #: 28530

indefiniteness before the jury. The fact dispute [here] related to the
kinetic step limitation.

The verdict form[,] which asks the jury to find whether
each asserted claim of the ’056 patent was invalid as indefinite[, |
was a general verdict form. I would cite to [Function Media LLC
v. Google, Inc., 708 F.3d 1310, 1329-30 (Fed. Cir. 2013),] as
further support that this is a general verdict form.

We did not bring the jury process into the open so that we
could see what has been done. We did not do that through this
verdict form, so it’s a general verdict form.

While ONT insists that its motion is not based on any
argument that the verdict is inconsistent, I disagree. The
defendants’ motion is premised on a purported inconsistency
between the jury’s finding of [indefiniteness"'] of claim 1 and its
finding of no [indefiniteness] on claim[s] 2 and 12.

Therefore, ONT, by failing to object to the inconsistent
verdict or the purportedly inconsistent verdict[,] has waived that
argument and waived that as a basis for relief.['7]

In any event, even if I treat this as a nonwaived motion for
judgment as a matter of law, I still deny and will deny, do deny
ONT’s motion.

ONT is correct that with respect to claim 1 of the °056
patent, it is presumed that the jury found that a person of skill in
the art would not be able to ascertain the balance of the “kinetics
steps” limitation of claim 1, but even though that same fact dispute
arose in connection with claims 2 and 12, the Court must presume
that the jury did not make that same finding in connection with
claim 2 and claim 12.

The Court must presume that the jury resolved the
underlying factual issues in favor of the verdict winner, and unlike
with respect to claim 1, with respect to claims 2 and 12, PacBio is
the verdict winner on the [indefiniteness] issue.

 

\1 As the parties understood (see D.I. 513 at 2), the Court mistakenly and repeatedly referenced
“enablement” when it was plainly ruling on the portion of the motion relating to indefiniteness.
The necessary corrections are noted here and through the remainder of this order with brackets.

12 See, e.g, Frank C. Pollara Grp., LLC v. Ocean View Inv. Holding, LLC, 784 F.3d 177, 191
(3d Cir. 2015).

18

 
Case 1:17-cv-00275-LPS Document 517 Filed 08/13/20 Page 19 of 19 PagelD #: 28531

Thus, the pertinent question becomes is there substantial
evidence to support the implied fact-finding on claims 2 and 12
that they are not invalid for lack of [indefiniteness]. And PacBio
has shown that, yes, there is substantial evidence that, taken in a
light most favorable to PacBio, could have been credited by a
reasonable jury in support of finding no [indefiniteness;] for
instance, Dr. Ha’s testimony.

The point is that on the [indefiniteness] questions on the
"056 patent, the jury could have sided with either party. It sided
with ONT on claim 1 and sided with PacBio on claims 2 and 12. I
have no basis here to not uphold all portions of that ’056 verdict. I
have no reason to conclude anything other than that the jury found
reasonably that ONT met its burden of proof with respect to claim
1 and failed to meet its burden of proof with respect to claims 2
and 12. Therefore, I’m denying this aspect of the defendants’
motion, just as I denied all of the other portions of both motions

that were argued the other day.

August 13, 2020 HONORABLE LEONARD P. STARK
Wilmington, Delaware UNITED STATES DISTRICT COURT

19

 
